DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3,12,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rguichi et a. 10,138,962 in view of Gautier 6,135,246 and EP 3,101,302 to Stoger.
Regarding claim 1 Rguichi shows in figures 3-5 a brake carrier 1 similar in shape to applicants.  Note the reinforcement rib at 2 on a ‘reaction side’ of the brake carrier 1.
Lacking in Rguichi is a specific showing of some type of structural reinforcement on the run-out side (not labeled but as per applicant’s) and at least one running direction indicator for indicating the first rotational direction on the brake carrier 1.
The reference to Gautier shows in figure 3 a brake carrier 23 having an ‘upstream side’ 21 and a ‘downstream side’ 22.  Note the direction of rotation of the brake disc ‘D’.  Downstream side ‘22’ is considered to be equivalent to applicant’s ‘run-out side’.  Note this portion of the brake carrier is ‘reinforced’ at 242/S2 with respect to the upstream side at 241/S1. 
The reference to EP ‘302 (Stoger) shows a brake carrier 2 similar in shape to Rguichi that includes an optical wear indicator at 34.  Note this indicator 34 is located on one side of the brake carrier 2, as shown in figure 5.
One having ordinary skill in the art before the invention was effectively filed would have found it obvious to have modified the brake carrier of Rguichi with some type of reinforcement on the run out side thereof, as taught by Guatier, to limit any carrier deformation that can cause dragging forces of the brake pads on the brake disc and uneven caliper sliding relative to the carrier which contributes to increased brake pad wear.  
Further to have provided an ‘optical wear’ indicator someplace on the brake carrier, as taught by Stoger at 34, would have been obvious simply to provide a mechanic a visual indication of the amount of brake pad wear.  This indicator, simply  due to its location, could also indirectly serve as an ‘indicator’ of the running direction of the brake disc.
Regarding claim 2, as taught by Stoger at 34, Rguichi at 17,18 meets the claimed requirements.
	Regarding claims 3,12 note the relative heights of the carrier cheeks at 7R,7Z and 8R,8Z in Rguichi.
	Regarding claim 13 these limitations are met.
Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



11/25/22